Citation Nr: 18100298
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 12-33 831A
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), with major depressive disorder, and generalized anxiety disorder, rated as 70 percent disabling, is denied.
FINDING OF FACT
The Veterans PTSD, with major depressive disorder, and generalized anxiety disorder, has not been manifested by symptoms productive of functional impairment comparable to total occupational and social impairment. 
CONCLUSION OF LAW
The criteria for a rating in excess of 70 percent for PTSD, with major depressive disorder, and generalized anxiety disorder, are not met.  38 U.S.C. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active service from March 1966 to March 1968.
 
Entitlement to a higher initial rating for PTSD, major depressive disorder, and generalized anxiety disorder, rated as 70 percent disabling 
The Veteran seeks higher initial rating for his service-connected PTSD, major depressive disorder, and generalized anxiety, which has been rated as 70 percent disabling from July 22, 2010.  The applicable rating period is from July 22, 2010, the effective date for the award of service connection for PTSD, major depressive disorder and generalized anxiety disorder, through the present.  See 38 C.F.R. § 3.400 (2017).
The Veterans service-connected PTSD, major depressive disorder, and generalized anxiety, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.
A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.
The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Turning to the relevant evidence of record, the Veteran was provided a VA examination in October 2010.  The October 2010 examiner stated, in part, the Veterans psychiatric disability significantly interfered with his normal daily activities.  The Veteran reported his psychiatric symptoms from his illness that created difficulty in functioning on a day-to-day basis included the following:  PTSD symptoms, depression, lack of desire and motivation to do things, anxiety, sleep problems, low energy, sleep difficulty, social isolation, attention and concentration difficulties, memory problems, as well as constant and chronic fear that something was going to go bad.  The October 2010 examiner noted, in part, that overall the Veteran had significant psychosocial impairment in terms of having a difficult time establishing and maintaining effective relationships with others.  Specifically, he was divorced once, and estranged with his oldest son.  However, the October 2010 examiner also noted the Veteran remarried for the second time in 1982 to his current spouse.  The Veteran also reported he has a daughter and a son with his current spouse and that they were close.  The October 2010 examiner noted the Veteran was currently employed and sold financial services and had been doing that for 25 to 30 years.
In support of his claim, the Veteran submitted an April 2011 private psychological examination report, which noted, in part, unpredictable behavior was not uncommon for the Veteran, and that such resulted in serious complaints that have either caused him job loss or made it difficult for him to continue to be employed.  Following these unpredictable emotional outbursts, the April 2011 private examiner noted, the Veteran may go into a deep state of depression for a long period of time.  The April 2011 examiner also noted the Veteran tended to withdraw from close relationships and family members complained about his emotional distance and outbursts and often reminded him that he has only a few friends, which was also noted by subsequent private examinations dated in March 2012 and March 2013.  
A January 2014 PTSD disability benefits questionnaire found the Veterans disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The January 2014 examiner noted it was difficult to ascertain which specific symptoms were causing the specific occupational and social impairments as there was significant overlap between PTSD as well as depression; however, some of the overlap of the two diagnoses included anxiety, difficulty with sleep, and irritability with coworkers and friends.  The January 2014 VA examiner noted the Veterans difficulty with attention, concentration, and memory are symptoms which were present in both diagnoses.  The January 2014 examiner noted the Veteran was currently married in a second marriage, had three children, and was estranged from one child.  The Veteran stated that his relationship with his wife was accommodating and described that they got along but reported that the marriage was emotionless.  During the January 2014 examination, the Veteran reported he had a few friends outside of his immediate family.  He explained that he was close with two individuals with whom he served in Vietnam and stated that one close friend from childhood still remained his closest confidant.  He further indicated that he was attempting to get to know the other veterans through the VA administration though he had difficulty opening up to others. 
The Veteran submitted an April 2017 PTSD disability benefits questionnaire found occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood.  Thereafter, the Veteran submitted an October 2017 PTSD disability benefits questionnaire, along with a written report of the same date, both authored by a psychology resident, which found, in part, total occupational and social impairment.  The October 2017 psychology resident noted the Veteran stated that his mental disorder negatively impacted his relationship with his wife, caused marital discord, eventual divorce, and that his wife stated that she lost him after seven years of marriage and that he had no friends that came to his home.  
A November 2015 letter, from a licensed marriage and family therapist, stated in part, the Veteran was detached from his wife and family and was having difficulty maintaining substantially gainful employment.  A January 2018 letter from the same licensed marriage and family therapist, noted he had encouraged the Veteran to consider retirement due to his concern as to him digressing and to improve his relationships with his wife and children and that the Veterans ability to function socially and occupationally would continue to decompensate as long as he continued trying to maintain substantial gainful employment. 
The Veterans VA treatment records dated during the appeal period also documented the Veterans psychiatric symptoms.  In this regard, an October 2011 VA treatment record, noted in part, the Veteran sold life insurance and now served as a financial advisor, he was married for 23 years and described his marriage as very good.  He described current stressors as employment struggles.  A January 2012 VA treatment record, noted, in part, the Veteran completed a daily mood rating form for the past two months, and rated his mood good, irritability as low, and anxiety as moderate to low after initiation of medication.  A March 2012 VA treatment record noted the Veteran reported that he redirected his thoughts in a positive manner as much as possible and that he spoke to veterans groups.  A May 2012 VA treatment record, noted in part, the Veteran denied suicidal or homicidal ideation, intent, or plan.  An October 2012 VA treatment record noted the Veteran spoke to groups about his military experiences and found that to be a confirmation that something he did mattered and he denied suicidal or homicidal ideation, intent, or plan.  A December 2012 VA treatment record noted, in part, that volunteering for veterans has been a healing part of the Veterans recovery and he would receive an award at his high school for his role as a veteran advocate and he also denied suicidal or homicidal ideation, intent, or plan.  A July 2013 VA treatment record noted, in part, the Veteran reported increased PTSD symptoms of intrusive memories and hypervigilance but denied suicidal or homicidal ideation, intent, or plan.
More recently, a January 2016 VA treatment record noted, in part, the Veteran reported that his work in sales gave him purpose, that he found socialization with work peers to be uplifting, and enjoyed time with his wife.  The Veteran also denied suicidal or homicidal ideation, intent, or plan.  A May 2016 VA treatment record noted, in part, the Veteran stated that he felt a low mood a few weeks ago, reported cumulative stressors of family discord, financial stressors and employment strain.  However, he reported a sense of purpose with his work, had been recognized recently for his military service and he recently had an opportunity to speak to other veterans about his experiences and his sergeant's positive influence in his life and denied suicidal or homicidal ideation, intent, or plan.  A November 2016 VA treatment record noted the Veteran reported involvement with Marine Corps Law Enforcement volunteer work and community service with veterans from his local high school and he also denied suicidal or homicidal ideation, intent, or plan.
A January 2017 VA treatment record reported the increasingly difficult PTSD symptoms of combat memories and hypervigilance and reported work stressors were frustrating but he denied suicidal or homicidal ideation, intent, or plan.  An April 2017 VA treatment record noted, in part, Veteran stated that his anger is better managed at this time, and his work in sales and reports stressors involved in his job; however, he stated that his work gives him a sense of purpose.  He also denied suicidal or homicidal ideation, intent, or plan.  A September 2017 VA treatment record documented the Veteran volunteered with Marine Corp Law Enforcement and enjoyed that activity and that he had difficulty focusing at times, specifically stating that he becomes distracted and has difficulty staying on task on occasion.  He also denied suicidal or homicidal ideation, intent, or plan.  A November 2017 VA treatment record documented the Veterans interest and motivation fluctuate, but that he was self-employed in sales and volunteered with Marine Law Enforcement and enjoyed that activity.  He also denied suicidal or homicidal ideation, intent, or plan.  A January 2018 VA treatment record noted, in part, the Veteran stated that his volunteer work for his charity provides socialization, and he enjoyed that outlet.  He reported it was fulfilling and it helped with his self-esteem.  The January 2018 VA treatment record also noted the Veteran reported a strained relationship with his adult daughter and that he experienced constantly worrying for financial reasons.  A January 2018 VA treatment record also noted the Veteran denied suicidal or homicidal ideation, intent, or plan.
In reviewing the Veterans claim as to his disagreement with the initial evaluation assigned for his PTSD, the Board has reviewed his statements, his May 2017 testimony and the statement of his spouse.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, in May 2017 testimony, the Veteran reported that he experienced symptoms which included keeping to himself, disorganization, difficulty concentrating, anxiety, and depression.  He also testified he did not have a lot of friends and his wife and children were afraid of him.  In a January 2018 statement, the Veterans spouse reported, in part, that after seven years of marriage the Veteran went into a tailspin that turned into a series of depressions that continued to repeat themselves throughout the next 30 years to the present.  She further reported that she and her children were afraid of the Veteran, that she and the Veteran had a limited or almost nonexistent social life, and the Veterans only social outlet was working on a charity, the Marine Corp Law Enforcement Foundation.
In weighing the evidence, the Board finds Veterans symptoms of PTSD more closely approximate the evaluation for 70 percent throughout the rating period on appeal rather than more closely approximate the criteria for total occupational and social impairment.  Although the Board recognizes the Veteran submitted an October 2017 PTSD disability benefits questionnaire, which found, in part, total occupational and social impairment, such was not demonstrated by the clinical evidence of record.  As examples, there has been no demonstration of functional impairment comparable to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, except as noted by the October 2017 examiner, as discussed below.  Specifically, although the record consistently reflects memory problems, such was not shown to be for the names of the Veterans close relatives, his occupation, or his name, as such was not endorsed by January 2014, April 2017 or October 2017 disability benefits questionnaires.  Similarly, although the Veteran reported disorganization, and gross impairment in thought processes was endorsed by April 2017 and October 2017 disability benefits questionnaires, the April 2017 examiner still characterized the Veterans disability as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking and/or mood, rather than total occupational and social impairment, which had been provided as an option.  
Furthermore, the psychology resident who authored the October 2017 disability benefits questionnaire endorsed a number of symptoms not supported elsewhere in other clinical evidence of record such as persistent danger of hurting self or others or persistent delusions or hallucinations.  In this regard, in VA treatment records dated prior to and subsequent to October 2017, specifically in March 2017, June 2017, July 2017, September 2017, November 2017 and January 2018 VA treatment records, the Veteran denied suicidal or homicidal ideation, intent, or plan.  Further such records as devoid of mention of persistent delusions or hallucinations.  Additionally, the January 2018 private medical letter from a licensed marriage and family therapist, noted in part, the Veteran denied and did not appear to be experiencing hallucinations, illusions depersonalization, de-realization delusions, or distortions of thought and did not exhibit any current suicidal ideation, homicidal ideation, overvalued ideas, phobias or paranoid ideation, although a history of suicidal and homicidal ideation in the past was noted.  Thus, the Board finds the October 2017 psychology residents findings are outweighed by other clinical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Moreover, contrary to the October 2017 psychology residents finding of total occupational and social impairment, the record reflects the Veteran has been married since 1982 to his current spouse and has maintained relationships with two of three children and has been employed throughout the appeal period, although he has reported difficulty in these relationships and with his employment.  Furthermore, the record reflects, including as described by his spouse in a January 2018 statement, that the Veteran has been active in volunteering with the Marine Corp Law Enforcement Foundation.  As such, the Board finds that the level of functional impairment due to the disability at issue has not been shown to be comparable to the criteria for a 100 percent rating.  38 C.F.R. § 4.130.
There is no identifiable period that would warrant a rating in excess of 70 percent at any point during the appeal period.  Therefore, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied. 38 U.S.C. § 5107 (b) (2012). 
Additionally, as described above, although the record reflects the Veterans PTSD, with major depressive disorder, and generalized anxiety disorder, interfered with employment resulting in less compensation, as asserted by the Veteran in May 2017 testimony, he was self-employed throughout the rating period on appeal.  Furthermore, in May 2017 testimony, the Veteran specified stated he was not raising the issue of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Accordingly, the Board concludes a claim for a claim for TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel 

